UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:8/31 Date of reporting period: 11/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of November 30, 2010(Unaudited) DWS Global Thematic Fund Shares Value ($) Common Stocks 93.9% Austria 3.3% Erste Group Bank AG Raiffeisen Bank International AG (a) Wienerberger AG* (Cost $32,628,320) Bahrain 0.4% Aluminium Bahrian 144A (GDR)*(Cost $4,429,080) Bermuda 0.8% Lazard Ltd. "A"(Cost $7,608,465) Brazil 3.3% All America Latina Logistica Petroleo Brasileiro SA (ADR) (a) Santos Brasil Participacoes SA (Units) SLC Agricola SA (Cost $33,751,758) Cayman Islands 0.4% Herbalife Ltd.(Cost $2,566,966) China 1.6% Bank of China Ltd. "H" Li Ning Co., Ltd. (a) Mindray Medical International Ltd. (ADR) (a) (Cost $19,963,217) Denmark 1.2% Vestas Wind Systems AS*(Cost $14,535,588) Egypt 0.5% Orascom Telecom Holding SAE (GDR) REG S*(Cost $2,986,830) France 1.0% Carrefour SA(Cost $12,469,300) Germany 6.1% Axel Springer AG Deutsche Lufthansa AG (Registered)* Deutsche Post AG (Registered) E.ON AG HeidelbergCement AG (Cost $67,271,908) Greece 0.3% Hellenic Exchanges SA(Cost $3,942,890) Hong Kong 1.9% China Metal Recycling Holdings Ltd. (b) China Mobile Ltd. (ADR) (a) Esprit Holdings Ltd. Yingde Gases* (b) (Cost $22,052,886) India 0.2% Deccan Chronicle Holdings Ltd.(Cost $4,175,354) Indonesia 1.6% PT Semen Gresik (Persero) Tbk PT Telekomunikasi Indonesia Tbk (ADR) (a) (Cost $16,027,847) Israel 1.5% NICE Systems Ltd. (ADR)* (a) Teva Pharmaceutical Industries Ltd. (ADR) (Cost $16,478,394) Italy 1.0% Parmalat SpA UniCredit SpA (Cost $13,399,266) Japan 9.6% FANUC Corp. Fujitsu Ltd. Hitachi Ltd. INPEX Corp. Japan Tobacco, Inc. Kirin Holdings Co., Ltd. Mitsubishi UFJ Financial Group, Inc. Mizuho Financial Group, Inc. Nomura Holdings, Inc. Seven & I Holdings Co., Ltd. Sumitomo Mitsui Financial Group, Inc. Takeda Pharmaceutical Co., Ltd. Toyota Motor Corp. Yamada Denki Co., Ltd. (Cost $103,592,869) Kazakhstan 0.0% Kazakhstan Kagazy PLC 144A (GDR)*(Cost $12,913,626) Korea 3.5% KT&G Corp. Samsung Electronics Co., Ltd. (Cost $38,705,326) Malaysia 0.4% Axiata Group Bhd.*(Cost $3,731,674) Mexico 0.7% Banco Compartamos SA de CV Grupo Aeroportuario del Sureste SAB de CV "B" (ADR) (a) (Cost $6,500,126) Netherlands 2.1% QIAGEN NV* VimpelCom Ltd. (ADR) (c) (Cost $22,473,154) Norway 0.3% Statoil Fuel & Retail ASA*(Cost $2,551,839) Panama 1.6% Copa Holdings SA "A"(Cost $14,211,872) Puerto Rico 1.4% Popular, Inc.*(Cost $15,464,336) Russia 1.2% Aeroflot-Russian Airlines Far Eastern Shipping Co.* Gazprom OAO (ADR) Sistema JSFC (GDR) REG S (Cost $16,203,518) South Africa 3.5% Aquarius Platinum Ltd. MTN Group Ltd. Murray & Roberts Holdings Ltd. Standard Bank Group Ltd. Tiger Brands Ltd. (Cost $38,882,659) Sweden 2.7% Telefonaktiebolaget LM Ericsson "B"(Cost $31,212,716) Switzerland 2.2% EFG International AG Roche Holding AG (Genusschein) Syngenta AG (Registered) (Cost $25,325,441) Thailand 0.1% Seamico Securities PCL (Foreign Registered)*(Cost $2,627,748) United Kingdom 7.4% African Minerals Ltd.* Anglo American PLC BAE Systems PLC Barratt Developments PLC* Diageo PLC GlaxoSmithKline PLC Imperial Tobacco Group PLC Tesco PLC Vodafone Group PLC (Cost $80,719,483) United States 32.1% Abbott Laboratories Advanced Micro Devices, Inc.* (a) Aecom Technology Corp.* (a) Air Products & Chemicals, Inc. Apache Corp. Bank of America Corp. Calpine Corp.* (a) Cisco Systems, Inc.* EMC Corp.* General Dynamics Corp. (a) General Electric Co. GSI Commerce, Inc.* (a) Harris Corp. Janus Capital Group, Inc. (a) JPMorgan Chase & Co. Kinetic Concepts, Inc.* (a) Laboratory Corp. of America Holdings* (a) Life Technologies Corp.* MasterCard, Inc. "A" Medco Health Solutions, Inc.* Monsanto Co. Morgan Stanley New York Times Co. "A"* (a) Owens-Illinois, Inc.* Rock-Tenn Co. "A" (a) SAIC, Inc.* (a) Schweitzer-Mauduit International, Inc. The NASDAQ OMX Group, Inc.* (a) Wal-Mart Stores, Inc. Williams Companies, Inc. World Fuel Services Corp. (a) Yahoo!, Inc.* (Cost $343,240,513) Total Common Stocks (Cost $1,032,644,969) Preferred Stocks 0.9% Germany 0.7% Porsche Automobil Holding SE (a)(Cost $5,280,222) Russia 0.2% Surgutneftegas(Cost $2,265,755) Total Preferred Stocks (Cost $7,545,977) Participatory Notes 3.0% Jordan 0.2% Arab Bank PLC (issuer HSBC Bank PLC), Expiration Date 4/12/2013(Cost $3,105,181) Nigeria 0.9% Bank of Nigeria (issuer HSBC Bank PLC), Expiration Date 11/5/2013* Guaranty Trust Bank PLC (issuer Morgan Stanley BV), Expiration Date 3/18/2011* Zenith Bank Ltd. (issuer Morgan Stanley BV), Expiration Date 3/18/2011* (Cost $10,254,152) Pakistan 0.5% National Bank of Pakistan (issuer Merrill Lynch International & Co.), Expiration Date 2/25/2015*(Cost $5,867,435) Saudi Arabia 1.4% Saudi Basic Industrial Corp. (issuer HSBC Bank PLC), Expiration Date 3/26/2012* Yanbu National Petrochemicals Co. (issuer HSBC Bank PLC), Expiration Date 1/7/2013 (Cost $14,919,007) Total Participatory Notes (Cost $34,145,775) Principal Amount ($) Value ($) Other Investments 0.1% Brazil Companhia Vale do Rio Doce(Cost $0) Shares Value ($) Securities Lending Collateral 10.6% Daily Assets Fund Institutional, 0.21% (d) (e) (Cost $119,942,030) Cash Equivalents 3.2% Central Cash Management Fund, 0.21% (d) (Cost $36,495,917) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,230,774,668) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,240,566,025.At November 30, 2010, , net unrealized appreciation for all securities based on tax cost was $21,570,753.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $84,032,721 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $62,461,968. (a) All or a portion of these securities were on loan.The value of all securities loaned at November 30, 2010 amounted to $116,260,445 which is 10.3% of net assets. (b) Security is listed in country of domicile.Significant business activities of company are in China. (c) Security is listed in country of domicile.Significant business activities of company are in Eastern Europe and Asia. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At November 30, 2010 the DWS Global Thematic Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks, Preferred Stocks & Participatory Notes Financials % Information Technology % Health Care % Consumer Staples % Industrials % Materials % Telecommunication Services % Consumer Discretionary % Energy % Utilities % Total % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks and Other Investments(f) Austria $
